Citation Nr: 0603468	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  98-15 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of mandible fracture with 
temporomandibular joint dysfunction, prior to June 14, 2005.

2.  Entitlement to an increased disability evaluation for 
residuals of mandible fracture with temporomandibular joint 
dysfunction, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1947 to June 1956.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a July 1998 rating 
decision of the Boston, Massachusetts, Department of Veterans 
Affairs (VA) Regional Office (RO).  That rating decision, in 
pertinent part, continued the noncompensable initial 
evaluation of the veteran's service connected residuals of 
mandible fracture with temporomandibular joint dysfunction.

The appellant appeared at a hearing before the undersigned 
Veterans Law Judge in Boston, Massachusetts, in May 2000.  A 
transcript of that hearing has been associated with the 
record on appeal.

In September 2000, the Board remanded the claim for 
additional development. Subsequently, an August 2002 rating 
action increased the initial evaluation of the veteran's 
residuals of mandible fracture with temporomandibular joint 
dysfunction to 30 percent disabling.  The veteran continued 
to disagree with that evaluation.

In January 2003, the Board ordered additional development of 
the claim, and in January 2004 it was again remanded.  
Subsequently, a February 2005 rating action continued the 30 
percent evaluation.

In May 2005, the Board remanded the case for the RO to 
consider newly submitted evidence.  Subsequently, a September 
2005 rating decision increased the evaluation of the 
veteran's residuals of mandible fracture with 
temporomandibular joint dysfunction to 40 percent disabling, 
from June 14, 2005.  The case is again before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Prior to June 14, 2005, the veteran's residuals of 
fractured mandible with temporomandibular joint dysfunction, 
when taking into account additional disability resulting from 
pain and functional loss, were manifested by clicking and 
popping of the temporomandibular joints, limitation of inter-
incisal range to 12 millimeters, and subjective complaints of 
pain, but not by limitation of inter-incisal range to 10 
millimeters or less, or demonstrated mandible or ramus loss. 

3.  Since June 14, 2005, the veteran's residuals of fractured 
mandible with temporomandibular joint dysfunction have been 
manifested by limitation of inter-incisal range to six 
millimeters, and some minor alveolar bone loss in the 
mandibular anterior area, but not by demonstrated loss of at 
least one-half of the mandible, or by ramus loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of fractured mandible with temporomandibular 
joint dysfunction, prior to June 14, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Codes 9902, 9905, 9906 (2005).

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of fractured mandible with temporomandibular 
joint dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, Codes 9902, 9905, 9906 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In November 2002, May 2004, and May 2005 letters, the RO 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  The letters 
specifically notified the veteran of the evidence necessary 
to substantiate a claim for an increased evaluation.  

In addition, the RO issued a detailed statement of the case 
(SOC) in September 1998, as well as supplemental statements 
of the case (SSOCs) in December 2004 and September 2005, in 
which the appellant and his representative were advised of 
all the pertinent laws and regulations regarding his claims 
for increased ratings.  The Board therefore believes that 
appropriate notice has been given in this case.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1998, however complying notice was 
subsequently provided, and the case was readjudicated and the 
most recent SSOC was issued after the complying letters were 
provided.  The content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The veteran submitted 
additional argument in May 2005.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in again 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

VA outpatient records have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran was provided with examinations in May 
1998, May 2001, and June 2005.  The veteran has not indicated 
that he has any additional evidence to submit.  Therefore, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The service medical records indicate that the veteran 
suffered a fractured mandible as a result of an assault in 
February 1954.  The RO, by rating decision dated in December 
1997, granted service connection for residuals of fractured 
mandible and assigned a noncompensable initial evaluation 
from June 25, 1997, the date of receipt of the veteran's 
claim for service connection.  The veteran expressed 
disagreement with the initial evaluation.  A December 1998 
rating decision increased the initial disability evaluation 
to 10 percent for residuals of mandible fracture with 
temporomandibular joint dysfunction, effective also from June 
25, 1997.  An August 2002 rating decision increased the 
initial evaluation to 30 percent, again from June 25, 1997.  
A September 2005 rating decision increased the evaluation of 
the veteran's residuals of mandible fracture with 
temporomandibular joint dysfunction to 40 percent disabling, 
from June 14, 2005.  The veteran continues to disagree with 
both the initial 30 percent evaluation and the current 40 
percent evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.40, 4.59 (2005).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's residuals of mandible fracture with 
temporomandibular joint dysfunction is evaluated under code 
9905.  The 30 percent rating under that code contemplates 
limitation of inter-incisal range to 11 to 20 millimeters.  A 
40 percent evaluation contemplates limitation of inter-
incisal range to 0 to 10 millimeters.  38 C.F.R. Part 4, Code 
9905 (2005).  A higher evaluation would be available if the 
evidence demonstrated loss of at least one-half of the 
mandible, or ramus loss.  38 C.F.R. Part 4, Diagnostic Codes 
9902, 9906 (2005). 

A VA examination conducted in May 1998 showed no limitation 
or impairment of masticatory function, and lateral excursion 
seemed normal.  Panelipse radiography revealed normal bone 
pattern with no bone loss evident.  Bilateral 
temporomandibular joint clicking was noted.  The diagnosis 
was fracture of the mandible with residual complications, 
that is, temporomandibular joint dysfunction syndrome. 

A VA examination was conducted in May 2001.  The veteran 
reported daily headaches, frequent cheek-biting, bilateral 
soreness in the area of the angle of the mandible, and that 
he had to "adjust his bite" to chew food.  On examination, 
he exhibited a limitation of range of inter-incisal motion; 
maximum inter-incisal opening measured 18 millimeters, and 
the examiner noted that the veteran encountered discomfort at 
12 millimeters.  Right and left lateral excursive movements 
were made with difficulty.  There was no bone loss of the 
mandible, maxilla, or hard palate.  There was bilateral 
audible and palpable temporomandibular joint clicking, and 
tenderness to palpation of the right and left pterygoid and 
masseter muscles.  The examiner noted an occlusal scheme 
consisting of bilateral posterior open bite with contact only 
in the area of the right cuspid to the incisors, as well as 
an end-to-end relationship in both the anterior and posterior 
segments.  The diagnosis was temporomandibular joint 
dysfunction syndrome.

A December 2003 outpatient record noted that an impression 
was made for a nite-guard for the veteran's temporomandibular 
joint disorder and malocclusion.  In January, February, and 
April 2005 the veteran complained of lower jaw pain.  

A VA examination was conducted on June 14, 2005.  The veteran 
reported that within the past year his pain and dysfunction 
of the jaw had increased.  He used acetaminophen and 
oxycodone with minor effect on his pain.  On examination, 
both temporomandibular joints were quite tender to palpation, 
and any jaw movement was painful.  The veteran had very 
restricted jaw movements:  he could open his jaws 
approximately six millimeters and had about four millimeters 
of right and left lateral movement.  The movements were 
tenuous and weak, and the veteran did not want to make these 
against resistance due to the pain.  He was limited to a very 
soft diet, mostly consisting of soup.  There was some minor 
alveolar bone loss in the mandibular anterior areas, 
otherwise no significant bone loss.  The diagnosis was 
temporomandibular joint pain/dysfunction due to trauma and 
possible subsequent treatment.  This is severe and gotten 
worse in the past year to the point where the patient's oral 
function is severely compromised.  

A statement by his VA treating physician, dated in December 
2005, attested that the pain from his jaw was 10 on a scale 
of 1-10.  

In reviewing the record prior to the June 14, 2005 VA 
examination, the Board notes that the 30 percent evaluation 
in effect during that period contemplates the 12 millimeter 
range of inter-incisal motion (which includes the discomfort 
encountered from 12 millimeters to the 18 millimeter maximum 
range noted on examination).  The May 2001 VA examination 
described subjective complaints of pain and objective 
evidence of clicking and popping of the temporomandibular 
joints, however, given the 12 millimeter range of pain-free 
motion noted on examination, the Board finds that the 30 
percent evaluation was sufficient compensation for any 
additional disability resulting from pain or functional loss; 
i.e, even considering the range of motion affected by 
discomfort as limited, the veteran was still able to open his 
jaw more than the 10 millimeters required for a 40 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 9905 (2005).

Based on the foregoing, the Board finds that the veteran is 
not entitled to an evaluation in excess of 30 percent for 
residuals of mandible fracture with temporomandibular joint 
dysfunction at any time from June 25, 1997, to June 13, 2005.  
See Fenderson, supra.  

The veteran's currently assigned 40 percent evaluation is the 
maximum assignable under Diagnostic Code 9905.  The Board has 
considered a higher rating for the veteran under other 
pertinent Diagnostic Codes.  However, the veteran has not 
shown loss of part or the whole ramus, or loss of 
approximately one half of the mandible, such that a higher 
rating would be warranted.

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  However, the Board finds 
that the degree of pain-related functional impairment is 
reflected in the current 40 percent rating.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Such factors for an 
extraschedular rating are not present in the instant case.  

Thus, the Board finds that the veteran is currently properly 
rated as 40 percent disabling for his residuals of mandible 
fracture with temporomandibular joint dysfunction.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


